Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 1st day of August, 2009


BETWEEN:


(1)
Ness Technologies, Inc.

a Delaware corporation
with an office at 3 University Plaza, Hackensack, New Jersey 07601
United States of America (the “Company”)


(2)
Mr. Aharon Fogel

Israeli I.D. 10176485
of 3 Tarsat St., Tel Aviv
Israel (the “Executive”)


WHEREAS, the Company desires to employ the Executive to provide services to the
Company and its subsidiaries, and the Executive is willing to commit himself to
be employed by the Company; and


WHEREAS, the parties desire to enter into this employment agreement (this
“Agreement”) setting forth the terms and conditions of the employment
relationship of the Executive with the Company.


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, and intending to be legally bound, the parties hereto hereby agree
as follows:


1.           Personal Employment Agreement.  This Agreement is the only
agreement which shall govern the relations between the Company and the
Executive, and shall exclusively determine the Executive’s terms of employment
by the Company.  This Agreement shall be binding upon the parties and shall not
be subject to any other agreements or arrangements of any kind.


2.           Term.  The period of the Executive’s employment pursuant to this
Agreement (the “Employment Period”) shall begin on the effective date of this
Agreement and end on the Date of Termination (as defined below), except as
provided in Section 6(b) hereof.  The Executive’s employment pursuant to this
Agreement is terminable at will by either party as specified in Sections 5 and 6
hereof.  The Company shall have no obligations to the Executive under this
Agreement after the Date of Termination, except as set forth in Section 6
hereof.


3.           Position and Duties.


(a)           During the Employment Period, the Company will employ the
Executive as the Active Chairperson of the Board of Directors of the Company and
the Chairperson of the Company’s subsidiary, Ness AT Ltd.  The Executive shall
perform such duties and functions commensurate with such positions, and such
other services as from time to time may be reasonably requested by the Board of
Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Executive agrees to devote the business and professional time
and energy to the Company necessary to perform faithfully his duties and
responsibilities hereunder.


(c)           The Executive’s services are included among the positions of
management and the positions requiring a special degree of personal trust and
the Company is not able to supervise the number of working hours of the
Executive.  Accordingly, the provisions of the Hours of Work and Rest Law 1951
(Israel) will not apply to the Executive and he will not be entitled to any
additional remuneration whatsoever for his work with the exception of that
specifically set forth in this Agreement.


4.           Compensation and Related Matters.


(a)           Monthly Salary.  As compensation for the performance by the
Executive of his obligations hereunder, during the Employment Period, the
Company shall pay the Executive a monthly salary of 47,500NIS, which shall be
adjusted at the time of each payment of the salary in accordance with the
changes in the Israeli consumer price index (the “Monthly Salary”).  Value Added
Tax (“VAT”), if applicable, shall be added to each payment of the Monthly
Salary.


(b)           Gross Salary.  The Monthly Salary represents the Executive’s gross
salary and, per the request of the Executive, includes all of the salary
components and various supplements and benefits and/or all supplements under any
law and/or expansion order and/or any special or general collective bargaining
agreement that may apply to the relationship between the Company and the
Executive.  It is hereby acknowledged and agreed that all payments to the
Executive by the Company, including, without limitation, the Monthly Salary and
other benefits and payments of any kind as provided in this Agreement are,
unless otherwise required by law, stated in gross figures, and all applicable
taxes and/or charges shall be deducted therefrom at the time of payment,
pursuant to any applicable law, except that the Company shall pay the VAT, if
applicable, in connection with the Monthly Salary.  The Monthly Salary includes
any severance payment that the Executive may be entitled to upon termination of
his employment.


The Executive acknowledges that he is responsible to make all provisions,
deductions and contributions from the Monthly Salary to any plan, purpose or
program, whether required hereunder, required under law or elected by the
Executive (including, without limitation, pension programs, disability
insurance, advanced educational funds, vacation allowance, etc.) and represents
that he shall have no claim against the Company in respect thereof.


(c)           Stock Incentive Awards.  Per the discretion of the Company’s Board
of Directors, the Company may issue the Executive options, restricted stock
units or other stock incentive awards subject to the Company’s incentive plans
and the applicable provisions of the Israeli Tax Code and any rules and
regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Bonus.  Subject to the complete discretion of the Company’s Board
of Directors, the Company may pay to the Executive an annual bonus. The
applicable performance targets and bonus formula for each year shall be agreed
upon not later than the end of the first quarter of such year.


(e)           Expenses.  The Company shall promptly reimburse the Executive for
all mobile phone expenses and reasonable business expenses incurred during the
Employment Period by the Executive in performing services hereunder, including
all expenses of travel and living expenses while traveling on business or at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, including the submission to the Company of
appropriate vouchers or receipts for such expenses.


(f)           Managers Insurance Policy.  During the Employment Period, the
Executive shall contribute to an insurance company as part of a Managers
Insurance Policy, an amount equal to 18 1/3% of the Monthly Salary (out of which
10% shall be for provident funds and 8 1/3% shall serve to cover severance
compensation).  Any tax payable in respect of such contributions to the
insurance company shall be paid by the  Executive.  The aforementioned
allocations shall be in lieu of severance pay according to the Severance Pay
Law, 1963 (Israel).


5.           Termination.


(a)           Death.  The Executive’s employment hereunder shall terminate
automatically upon his death.


(b)           Disability.  The Company may terminate the Executive’s employment
hereunder if a Disability exists.  For purposes of this Agreement, a
“Disability” exists if the Executive becomes physically or mentally unable to
perform his duties for the Company hereunder and such incapacity has continued
for a total of ninety (90) consecutive days or any one hundred twenty (120) days
in a period of three hundred sixty-five (365) consecutive days.


(c)           Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon the occurrence of
any of the following events:


(i)            the conviction of the Executive for the commission of a felony;


(ii)            the failure by the Executive to substantially perform his duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness or injury), provided that a written demand for
substantial performance is delivered by the Company to the Executive
specifically identifying the manner in which the Company believes the Executive
has not substantially performed his duties (“Demand”). The Company shall have
Cause to terminate the Executive’s employment if the Executive’s failure to
perform has not been cured within fourteen (14) days after the delivery of the
Demand;


(iii)            an event constituting a material breach of this Agreement by
the Executive, including, but not limited to, breach by the Executive of the
provisions of Section 3 hereof, that has not been fully cured within seven (7)
days after written notice thereof has been given by the Company to the
Executive; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)            serious misconduct by the Executive (including, but not limited
to, breach by the Executive of the provisions of Section 7 hereof) that is
injurious to the Company or its subsidiaries, whether monetarily or otherwise.


(d)           Termination by the Company. Notwithstanding the foregoing, the
Company may terminate the Executive’s employment hereunder at any time for any
reason whatsoever, subject to the delivery of a prior written notice by the
Company to the Executive, which termination shall take effect as set forth in
Section 6(b) below.


(e)           Termination by the Executive .  The Executive may terminate his
employment hereunder at any time for any reason whatsoever, subject to the
delivery of a prior written notice by the Executive to the Company, which
termination shall take effect as set forth in Section 6(b) below.


6.           Termination Procedure.


(a)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination pursuant
to Section 5(a) hereof) shall be communicated by a Notice of Termination to the
other party hereto in accordance with Section 9 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice indicating the
specific termination provision in this Agreement relied upon and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


(b)           Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean (i) if the Executive’s employment is terminated as a
result of his death pursuant to Section 5(a), the date of his death, (ii) if the
Executive’s employment is terminated for Disability pursuant to Section 5(b),
thirty (30) days after delivery of the Notice of Termination, (iii) if the
Executive’s employment is terminated pursuant to Section 5(c), the date of
delivery of the Notice of Termination, (iv) if the Executive’s employment is
terminated pursuant to Section 5(d), then, unless a later date is specified
therein, twelve (12) months after the delivery of the Notice of Termination, and
(v) if the Executive’s employment is terminated pursuant to Section 5(e), the
date specified therein or such later date not exceeding twelve (12) months after
the delivery of the Notice of Termination.  Notwithstanding the foregoing, the
Company shall be entitled to terminate the Executive’s employment hereunder and
end the Employment Period before the applicable Date of Termination provided
that the Company continues to provide the Executive with all of the benefits set
forth in and subject to Section 4 above through such Date of Termination.


Notwithstanding the foregoing, if the Board of Directors of the Company does not
nominate the Executive for election to the Company’s Board of Directors or if
the Company’s shareholders do not re-elect the Executive to the Company’s Board
of Directors, then (i) such event shall be considered a termination of the
Executive’s employment pursuant to Section 5(d) of this Agreement, (ii) the
delivery of a Notice of Termination shall not be required in connection with
such termination, and (iii) the Date of Termination shall mean twelve (12)
months after the date of the Company’s nomination of a slate of directors not
including the Executive or the date the Executive fails to be elected to the
Board of Directors by the Company’s shareholders, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Termination by Company for Cause.  If the Executive’s employment
shall be terminated by the Company for Cause, then the Company shall pay the
Executive his Monthly Salary (at the rate in effect at the time Notice of
Termination is given) and all other unpaid amounts and benefits through the Date
of Termination.  The Company shall have no additional obligations to the
Executive under this Agreement except as set forth in this Section 6(c).


(d)           Deposits to Pension Programs. Upon the termination of the
Executive’s employment for any reason, the Executive shall be entitled to all
amounts deposited in his favor in pension programs, including payments made for
severance pay.


7.           Confidential Information; Noncompetition.


In this section all references to the Company include all its subsidiaries and
affiliates.


(a)           Confidential Information.  In consideration of the Company’s
agreements hereunder, and in further consideration of the benefits accruing to
the Executive hereunder, the Executive hereby agrees that he shall not, directly
or indirectly, disclose or use at any time, either during or subsequent to the
Employment Period, any trade secrets or other confidential information, whether
patentable or not, of the Company, its subsidiaries or its affiliates now or
hereafter existing, including but not limited to, any (i) processes, formulas,
trade secrets, innovations, inventions, discoveries, improvements, research or
development and test results, specifications, data and know-how; (ii) marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, product plans and pricing; (iii) personnel information,
including organizational structure, salary, and qualifications of employees;
(iv) customer and supplier information, including identities, product sales and
purchase history or forecasts and agreements; and (v) any other information
(collectively, “Confidential Information”), of which the Executive is or becomes
informed or aware during the Employment Period, whether or not developed by the
Executive, except (A) as may be reasonably required for the Executive to perform
the Executive’s employment duties with the Company, (B) to the extent such
information becomes generally available to the public through no wrongful act of
the Executive, (C) information which has been disclosed without restriction as a
result of a subpoena or other legal process, after the Company has had the
opportunity to request a suitable protective order for such information, or (D)
with the Company’s prior written authorization.  This covenant shall survive the
termination of the Executive’s employment hereunder.  The Executive agrees to
execute such further agreements and/or confirmations of the Executive’s
obligations to the Company concerning non-disclosure of Confidential Information
as the Company may reasonably require from time to time.  Upon termination of
the Employment Period, the Executive shall promptly deliver to the Company all
physical and electronic copies and other embodiments of Confidential
Information.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Noncompetition Covenant.  The Executive agrees that at all times
during the Employment Period and thereafter until the first anniversary of the
end of the Employment Period (the “Noncompetition Period”), the Executive shall
not, except on behalf of the Company, directly or indirectly, allow his name to
be used by or Participate in any Competitive Business (as each of such terms is
defined below).  For purposes of this Agreement, (i) the term “Participate”
means to have any direct or indirect interest, participation or involvement,
whether as an officer, director, employee, partner, sole proprietor, agent,
representative, independent contractor, consultant, franchiser, franchisee,
creditor, owner, stockholder or otherwise; provided, however, that the foregoing
shall not prevent the Executive from investing in publicly traded securities
issued by any corporation, provided the holdings thereof by the Executive do not
constitute more than $25,000 in market value of shares, or two percent (2%) of
outstanding shares, whichever is greater, so long as the Executive does not have
any participation in the business management of such entity; and (ii) the term
“Competitive Business” means any enterprise, venture or proprietorship engaged
in or which proposes to engage in the development, manufacture, sale, licensing
and/or distribution of any information, products and/or services that are the
same as or substantially similar to information, products and/or services
provided (or in development and proposed to be provided) by any business unit or
division within the Company;


(c)           Non Solicitation of Employees.  The Executive recognizes that he
will possess confidential information about other executives and employees of
the Company, its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company, its subsidiaries and
affiliates.  The Executive recognizes that the information he will possess about
these other employees is not generally known, is of substantial value to the
Company in developing its businesses and in securing and retaining customers,
and has been and will be acquired by him because of his business position with
the Company.  The Executive agrees that during the Employment Period and the
Noncompetition Period he will not, directly or indirectly, solicit or recruit
any employee of the Company for the purpose of being employed by him or by any
other person or entity on whose behalf he is acting as an agent, representative
or employee and that he will not convey any such confidential information or
trade secrets about other employees of the Company to any other person.


(d)           Ownership of Developments.  Any invention, improvement, design,
development or discovery conceived, developed, created or made by Executive
alone or with others, during the period of his employment hereunder and
applicable to the business of the Company, whether or not patentable or
registrable, shall become the sole and exclusive property of the
Company.  Executive shall disclose the same promptly and completely to the
Company and shall, during the period of his employment hereunder and at any time
and from time to time hereafter (i) execute all documents requested by the
Company for vesting in the Company the entire right, title and interest in and
to the same, (ii) execute all documents requested by the Company for filing and
prosecuting such applications for patents, trademarks and/or copyrights as the
Company, in its sole discretion, may desire to prosecute, and (iii) give the
Company all assistance it reasonably requires, including the giving of testimony
in any suit, action or proceeding, in order to obtain, maintain and protect the
Company’s right therein thereto.


In the event that the Company is unable to secure the signature of Executive on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, trademark or other similar right, whether due to mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers, as his agent and
attorney in fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, trademarks, or
other rights of protection with the same force and effect as if executed and
delivered by Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Assignment; Successors.


As used in this Agreement, “Company” shall mean as defined above and any
successor (whether direct or indirect, by purchase, merger, consolation or
otherwise) to all or substantially all of the business and/or assets of the
Company or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.


This Agreement is a personal contract and, except as specifically set forth
herein, Executive’s rights and obligations hereunder may not be sold,
transferred, assigned, pledged or hypothecated by Executive.  This Agreement
shall be binding upon Executive, his heirs, executors and administrators, and
upon the Company, its successors and assigns.


The rights and obligations of the Company hereunder may, in whole or in part, be
sold, transferred or assigned by the Company to any affiliated or successor
corporation; provided, however, that any such transfer will not relieve the
Company of its obligations hereunder.


9.           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) ten (10) days after having been mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
3 Tarsat St.
Tel Aviv, Israel


If to the Company:
3 University Plaza
Hackensack, New Jersey 07601
United States of America


or to such other address as any party may have furnished to the other in writing
in accordance therewith, except that notices of change of address shall be
effective only upon receipt.


10.           Choice of Law.  This Agreement and the legal relations between the
parties hereto shall be governed by and in accordance with the laws of the State
of Israel.


11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.           Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company.


14.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  Upon determination that any term or other provision is invalid, illegal
or incapable of being enforced, this Agreement shall be modified so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.


15.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of the Company or any of its subsidiaries;
and any prior agreement of the parties hereto including any subsidiary or
affiliate of the Company in respect of the subject matter contained herein is
hereby terminated and canceled.  Any modifications to this Agreement can only be
made in writing signed by the Executive and an appropriate officer of the
Company.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.



     
Ness Technologies, Inc.
         
DATE:
August 4, 2009
 
BY:
/s/ Issachar Gerlitz
       
Name: Issachar Gerlitz
       
Title: CEO & President
               
BY:
/s/ Ofer Segev
       
Name: Ofer Segev
       
Title: CFO & EVP
         
DATE:
August 4, 2009
   
/s/ Aharon Fogel
       
Aharon Fogel

 
 
 

--------------------------------------------------------------------------------

 